Citation Nr: 1119552	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to January 30, 2007, for a grant of a 70 percent evaluation for service-connected posttraumatic stress disorder.

2.  Entitlement to an effective date prior to January 30, 2007, for a grant of a 10 percent evaluation for service-connected residuals of a shrapnel wound.

3.  Entitlement to an effective date prior to January 30, 2007, for a grant of a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Jacques Deplois, Attorney


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1964 to November 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran filed a formal claim for an increased evaluation for posttraumatic stress disorder (PTSD) on January 30, 2007; a May 23, 2003 VA treatment record constitutes an earlier informal claim for increase.  

2.  The Veteran filed a formal claim for an increased evaluation for residuals of a shrapnel wound (facial scar) on January 30, 2007; no earlier formal or informal claim was received. 

3.  The Veteran filed a formal claim for a total disability rating based on individual unemployability (TDIU) on January 30, 2007; no earlier formal or informal claim was received. 

4.  The Veteran's service-connected PTSD met the criteria for a 70 percent evaluation on November 28, 2006.

5.  The Veteran's service-connected facial scar met the criteria for a 10 percent evaluation in April 2007.

6.  The criteria for TDIU were satisfied as of November 28, 2006.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 28, 2006, but no earlier, for the grant of a 70 percent evaluation for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.157(b), 3.400 (2010).

2.  The criteria for an effective date prior to January 30, 2007 for the grant of a 10 percent evaluation for residuals of a shrapnel wound have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

3.  The criteria for an effective date of November 28, 2006, but no earlier, for a grant of TDIU have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   March 2007 and April 2007 letters that provided the required notice were sent to the Veteran prior to initial adjudication in a November 2007 rating decision.  Additionally, the Veteran was represented by a certified veterans' service organization or an attorney throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, and Social Security Administration records have been obtained.   VA provided the Veteran with medical examinations regarding the claims for increase in April 2007.  In his February 2009 substantive appeal, the Veteran requested a Board hearing.  In a March 2010 submission, however, his representative withdrew that request.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486

Generally, the effective date of an evaluation and award of compensation for an increased rating claim and for a TDIU claim filed in connection with an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1); Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting that a TDIU claim can be part of an increased rating claim); Hurd v. West, 13 Vet. App. 449, 451 (2000) (noting that the effective date rules for an increased compensation claim may apply to a TDIU claim).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2010).  

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2010).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

In a March 2001 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent disability evaluation and granted service connection for shrapnel wound of the face and assigned a noncompensable evaluation, both effective April 29, 1999, the date of receipt of the Veteran's claim for service connection.  See 38 C.F.R. § 3.400(q)(2).  The Veteran did not appeal and the decision became final.  38 C.F.R. §§ 20.302, 20.1103 (2010).  In January 2007, the Veteran filed a formal claim for increased evaluations and for TDIU.  In a November 2007 rating decision, the RO granted TDIU; assigned a 70 percent evaluation for PTSD based on an April 2007 VA examination; and assigned a 10 percent evaluation for shrapnel wound of the face based on an April 2007 VA examination.  Each action was effective January 30, 2007, the date of receipt of the Veteran's formal claim.  

As noted above, under the general rule, the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  First, the date of the claims for increased evaluations must be determined.  Here, the date of receipt of the formal claims for increase and TDIU was January 30, 2007.  No other communications of record may be interpreted as a claim for increased evaluations or for TDIU.  See 38 C.F.R. § 3.1(p), 3.155(a); see also Servello, 3 Vet. App. at 198.  The Veteran asserts, however, that his VA medical records prior to 2007 indicate treatment for his service-connected conditions, constitute informal claims, and thus that his increased evaluations and TDIU rating should be effective as of the earlier dates of treatment.  See 38 C.F.R. § 3.157(b).  

VA medical records from April 2003 through November 2006 are associated with the claims file.  In a February 2011 submission, the Veteran stated that he did not receive any medical treatment from VA until April 2003.  Additionally, an April 2003 VA primary care note indicated it was the Veteran's first visit.  

Regarding the Veteran's shrapnel wound residuals, the treatment records prior to January 30, 2007 do not reflect any complaints or treatment of a facial scar.  Regarding the Veteran's PTSD, in an April 24, 2003 VA record, it was noted that depression and anxiety had been diagnosed 3 years prior, but the Veteran did not report any symptoms nor receive any treatment for PTSD.  However, in a May 23, 2003 VA PTSD intake report, the Veteran reported worsening symptoms after September 11, 2001.  The diagnosis was PTSD and major depressive disorder.  The Veteran was referred for a medication evaluation; he declined psychotherapy.  Regarding the Veteran's claim for TDIU, VA records from 2003 to 2005 indicate the Veteran's occupation was commercial fisherman.  A May 2003 VA record noted the Veteran was working full-time as a fisherman.  Accordingly, the medical records do not provide for earlier claims for increase for residuals of a shrapnel wound or for TDIU as they do not contain evidence complaints or treatment for a facial scar or assertions of unemployability.  For PTSD, however, an informal claim for increase is considered to have been filed as of May 23, 2003, the date of the first medical record related to the Veteran's psychiatric treatment.

Second, the dates of entitlement to the increased evaluations and TDIU must be determined.  Regarding the residuals of a shrapnel wound, the Veteran's facial scar did not warrant a 10 percent evaluation until it was manifested by a scar of the head, face, or neck with one of eight possible characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).  Medical records from April 2003 through January 2007 were reviewed.  There were no complaints or medical treatment related to the Veteran's facial scar.  The first medical evidence of record regarding the scar was contained in the April 26, 2007 VA examination.  Thus, the date of entitlement was April 26, 2007 and the date of claim was January 30, 2007.  Under the general rule, the later of those two dates is the proper effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Accordingly, an effective date prior to January 30, 2007 under the general rule is not warranted for the grant of a 10 percent evaluation for service-connected shrapnel wound residuals.  

Regarding the Veteran's PTSD, it did not warrant a 70 percent evaluation until it was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Diagnostic Code 9411 (2010).  

Medical records from April 2003 through January 2007 were reviewed.  At the February 2000 VA examination, the Veteran reported longstanding problems forming relationships with other people, as evidenced by 3 marriages and divorces.  The Veteran lived alone, self-isolated, had few friends in his community, and no longer enjoyed activities he once did, preferring to do solitary activities such as reading, fishing, and caring for his pets.  He had worked many different jobs since service discharge, including a diver superintendent, a diving and welding superintendent, a diver, and fisherman.  He had experienced frequent interpersonal difficulties with coworkers and supervisors during his working years.  The Veteran stated that his current symptoms included anger, irritability, difficulty sleeping, frequent intrusive thoughts, and flashbacks.  Upon examination, he was casually dressed and had a full range of affect, normal speech, appropriate eye contact, clear speech, no auditory or visual hallucinations, no delusional thought process, intact judgment, and clear sensorium.  The Veteran denied current suicidal ideations or intent but acknowledged hyperarousal symptoms.  The examiner noted that the Veteran's symptoms were indicative of current major depressive episode, and that his scores on various tests indicated moderate degrees of depressive symptomatology and mild readjustment problems.  The examiner diagnosed mild to moderate PTSD and major depressive disorder.  The GAF score was 60, which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.

In a May 2003, the Veteran reported that he'd had one job since service discharge as a commercial fisherman.  He reported no friends, as he had recently lost 2 friends who were former soldiers.  He denied any history of violence and the use of any psychiatric medications.  The Veteran also denied hallucinations and current homicidal or suicidal ideations, but reported anger, isolation, depression, anxiety, intrusive thoughts, nightmares, flashbacks, anger, sadness, and nervousness.  He reported avoidance of thoughts, feelings, conversations, places, people, and situations that are reminders of trauma, emotional detachment, a restricted range of affect, a sense of foreshortened future, poor concentration, irritability, hypervigilance, and an exaggerated startle response.  He reported a daily depressed mood, which was accompanied by diminished motivation and insomnia.  His anxiety and anger had worsened since September 11, 2001.  The examiner assessed PTSD and referred the Veteran for a medication evaluation; he declined psychotherapy.   

In June 2003, the Veteran reported depression, intrusion, irritability, and insomnia, but denied suicidal ideations.  The recommendation was to begin a cocktail of mirtrazapine and quetiapine.  In September 2003, the Veteran reported he was sleeping well on the quetiapine and was less depressed, but still had anxiety and edginess.  The examiner noted the Veteran was pleasant and cooperative, with an affect on the sad side but with full range.  The examiner noted improving depression and PTSD symptoms.  In September 2004 and December 2004 VA records, it was noted that Wellbutrin was being tried to aid in the Veteran's smoking cessation.  In February 2005, the Veteran reported that he was still nervous.  He had stopped smoking in November, aided by the use of Wellbutrin, which had not altered his PTSD symptoms in any noticeable way.  He denied suicidal ideations, but noted that he was a loner and was isolative.  The Veteran was sleeping well using quetiapine.  In April 2005, the Veteran reported intrusive memories and nightmares.  The assessment was PTSD.  The recommendations were to continue Topamax titration, continue remeron and quetiapine as ordered.  

In August 2006, the Veteran reported depression, anxiety, and changes in his sleeping pattern, but denied hallucinations and delusions.  In October 2006, the Veteran reported he quit taking toprimate because it made him feel weird.  He still had nerves.  On November 28, 2006, the Veteran reported nervousness, a sense of always being on edge, and worrying a lot.  He also reported recurrent intrusive distressing recollections, recurrent distressing dreams, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, efforts to avoid thoughts, feelings, and conversations associated with the trauma, and activities, places, or people that arouse recollections of the trauma, feelings of detachment or estrangement from others, irritability/outbursts of anger, although this was somewhat better than before, problems with concentration, and an exaggerated startle response.  The Veteran also reported there was no markedly diminished interest in significant activities, because he actively hunted and fished.  He denied suicidal or homicidal ideation, plan, or intent.  He reported prior medications of Topamax, Remeron, and Seroquel.  The Veteran had been married three times and had one daughter, with whom he had a loving and supporting relationship.  He talked to her 3 times per week.  He had only one friend that he could talk to.  He stated that he supported himself with VA benefits, money from a sale of property, and some welding and fishing on the side.  Upon examination, the Veteran was alert and oriented with good eye contact, but a slight body odor.  There was regular speech, regular affect, and logical and linear thought process.  He described his mood as "pretty good" but noted problems with being on edge and nervous.  There were no auditory or visual hallucinations or delusions, and there was intact cognition, fair concentration, and good impulse and insight.  A GAF score of 51 was assigned which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.  The examiner prescribed Celexa for feelings of worry and being on edge and continued the prescription for Remeron and Seroquel as needed for insomnia.  

On January 16, 2007, the Veteran reported that Celexa had not improved his feelings of agitation and being on edge.  He stated, however, that his mood was stable.  He was generally happy about relocating.  He reported that Seroquel had attenuated his nightmares, but noted that news channels triggered his flashbacks so he tried to avoid them.  Upon examination, the Veteran was pleasant and cooperative, without body odor.  There was good eye contact, no psychomotor agitation, regular sleep, steady mood of 3 to 4/10, regular affect, logical and linear thought process, no auditory or visual hallucinations, delusions, and suicidal ideation plan or intent.  There was good impulse, insight, and concentration, and intact cognition.  A GAF score of 55 was assigned, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.  The examiner prescribed an increase in Celexa and a continuation of Seroquel and Remeron.  

At the April 2007 VA examination, it was noted that the 2000 VA examination was not available for review.  The examiner noted that the Veteran currently took quetiapine and remeron and that recently citalopram had been added due to worsening hyperarousal symptoms after Hurricane Katrina.  The Veteran reported current symptoms of nightmares 2 or 3 times a month, daily thoughts of Vietnam, and startle response with no change from the 2000 examination.  He also reported fairly frequent flashbacks while living in Louisiana prior to 2007.  He reported problems with anger and irritability, which were improved with Citalopram, although these symptoms were more prominent than at the time of his original review, per his report.  He continued to be hypervigilant, had difficulty being around people, and could not go into crowded stores.  The Veteran reported chronic sleep disturbance, although this was greatly improved at the current time due to medication.  He also stated that he had more problems with short-term memory.  Avoidant symptoms remained extremely prominent, as he actively tried to suppress memories of Vietnam and avoids all reminders of Vietnam.  He had difficulty remembering details of his most traumatic incident and suffered significant restriction of previously enjoyed activities, which included riding bikes, surfing, working on cars, and attending car races and music concerts.  He described feelings of estrangement from all of his wives to the point that he would work out of the country for months at a time without missing them.  He describes a foreshortened sense of future.  The Veteran reported that he did not seek treatment until 2003, at which time he felt hopeless, lost, and anhedonic.  He had been experiencing increasing sleep problems, severe impairment of concentration and energy in addition to the problems he was currently experiencing.  Anger and irritability were greatly exacerbated leading to severe isolation.  He stated that he last worked in 1996 and had gone through 12 jobs since discharge.  He stated that his only social support was his nephew and that he isolates even from his family, such as wanting to leave his daughter's house after an hour or two when he visited her every 3 or 4 weeks, and leaving other family gatherings early.  Leisure pursuits were restricted to solitary activities, such as fishing, hunting, watching car races on TV, and reading.  The Veteran stated he had no friends outside his family and did not belong to any organization.  Upon examination, the Veteran was casually dressed and groomed, with a friendly manner and was mildly to moderately anxious with a somewhat apprehensive demeanor.  He was cooperative with linear and logical thinking, good insight, no delusional ideas, intact attention, and no thoughts of harm to self or others.  The diagnosis was chronic severe PTSD.  The GAF score was 38 which signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, for example where a depressed man avoids friends, neglects family, and is not able to work.  See DSM-IV at 46-47.  The examiner found that he was not capable of competitive employment, noting that working in the past had exacerbated his arousal symptoms.  

A March 2010 private medical opinion was submitted by Dr. A.P.  The opinion was predicated on a review of the February 2000 VA PTSD examination, VA records from 2006, and the April 2007 VA PTSD examination.  Dr. A.P. stated that the Veteran's condition in 2000 showed severe impairment of psychological, social, and occupational functioning.  Dr. A.P. provided an opinion that the Veteran's condition was severe in 2000, that he was a candidate for medication which he did not receive, that his symptoms worsened by 2003, and that his estimated GAF score at that time was no higher than 40.  Dr. A.P. opined that there was no real improvement by 2006 when another antidepressant was added, and that the Veteran's GAF score was no higher than 40.  The Veteran was avoidant and was unable to work.  Dr. A.P. noted that the GAF provided by the 2000 examiner was an underestimation and that a GAF score of 45 was more accurate and appropriate, as it reflects serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DSM-IV at 46-47.  It was noted that the Veteran's PTSD was manifested by the following symptoms:  self-isolation, having no friends, excessive anger, chronic high levels of irritability, solitary leisure activities, and frequent interpersonal difficulties with coworkers and supervisors.  Dr. A.P. stated that mental health notes from 2006 indicate that the PTSD had not stabilized and was severe, that the Veteran reported more severe depression, and the Veteran was prescribed a second antidepressant in addition to Remeron and Seroquel, which indicated worsening symptoms.  Dr. A.P. noted that the April 2007 examiner had diagnosed worsening of the hyperarousal symptoms and increasing anger and irritability since 2003, which was why Celexa was added.  Dr. A.P. also noted that the Veteran's severe isolative lifestyle began in 2003.  

The Board finds that the date entitlement to a 70 percent evaluation for PTSD arose was November 28, 2006, the date that the Veteran was prescribed additional medication due to worsening hyperarousal symptoms.  Prior to that time, the Veteran clearly had PTSD that was manifested by deficiencies in some areas, to include family, work, and mood.  The Veteran had been married and divorced 3 times, was depressed, and had conflicts with coworkers and supervisors.  But the Veteran was close to his daughter.  Additionally, there were no deficiencies in judgment or thinking as the evidence showed intact judgment and linear and logical thought processes.  Additionally, although there was difficulty maintaining effective relationships, there was not an inability to establish effective relationships - the Veteran was close to his daughter and had a few friends.  Similarly, the Veteran's PTSD did not manifest many of the indicative symptoms for the 70 percent evaluation prior to November 2006:  he had no suicidal or homicidal ideations, no obsessional rituals, or abnormal speech, and had intact impulse control and no disorientation.  Even the November 28, 2006 VA record did not clearly demonstrate entitlement to 70 percent, but the addition of the third medication and notations of worsening hyperarousal symptoms and slight body odor indicate, considering the doctrine of reasonable doubt, worsening of his PTSD symptoms.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


The Board notes that the Dr. A.P.'s March 2010 submission provided a medical opinion that there was PTSD with severe impairment of psychological, social, and occupational functioning at the time of the February 2000 VA examination.  But the Board accords more probative value to the February 2000 VA examination findings that the Veteran's symptoms were moderate because that examiner had a thorough in-person evaluation with the Veteran.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  Additionally, the medical records after that examination support the 2000 VA examiner's conclusion:  November 2006 and January 2007 VA medical practitioners assigned GAF scores of 51 and 55, which contemplate moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Additionally, Dr. A.P. did not review the VA medical records from 2003 to 2006.  Those records demonstrate PTSD symptoms that were not significantly increased from February 2000:  there was anger, isolation, depression, anxiety, and avoidance.  Additionally, 2003 and 2004 records showed the Veteran had some friends, improved sleep, and less depression.  

Thus, the date of entitlement to the 70 percent evaluation was November 28, 2006 and the date of claim was May 23, 2003.  Under the general rule, the later of those two dates is the proper effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Accordingly, an effective date of November 28, 2006, but no earlier, for a grant of a 70 percent evaluation for service-connected PTSD is warranted.  

Regarding TDIU, the Veteran was not entitled to this rating until the evidence showed that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. § 4.16(b).  

Medical records from April 2003 through January 2007 were reviewed.  There was not schedular entitlement until November 28, 2006, but the issue could have been referred prior to that time if the evidence showed unemployability due to the Veteran's service-connected disabilities.  VA records from 2003 to 2005 indicate the Veteran's occupation was commercial fisherman.  A May 2003 VA record noted the Veteran was working full-time as a fisherman.  Not until the April 20007 VA PTSD examination was the Veteran found unemployable.  Dr. A.P. opined that the Veteran was unemployable sometime prior to that, either in 2000 or 2003, but as indicated above, the Board finds this contemporaneous medical conclusions more probative than Dr. A.P.'s conclusions.  Even if, however, a date prior to January 30, 2007 is the date that the Veteran was unemployable, the general rule provides for an effective date of the later of the two dates.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Accordingly, an effective date prior to January 30, 2007 is not warranted for the grant of TDIU.  

In summary, the general rule provides for the following effective dates, respectively, for the increased evaluations for residuals of a shrapnel wound and PTSD and for the grant of TDIU:  January 30, 2007, November 28, 2006, and January 30, 2007.  Under the exception, however, an earlier effective date may be granted based on the date of a factually ascertainable increase in the disability, if such increase occurred within the one-year period preceding the date of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, the Board must review the evidence regarding PTSD in the year prior to May 23, 2003, and regarding the Veteran's facial scar and TDIU in the year prior to January 30, 2007.  

As determined above, medical evidence in the year prior to January 30, 2007 does not contain any information related to the Veteran's facial scar.  The evidence in the year prior to May 23, 2003 does not show treatment for PTSD or indicate worsening - it consists only of an April 2003 VA medical record noting an earlier diagnosis of depression and anxiety.  The evidence in the year prior to January 30, 2007 also does not demonstrate unemployability.  But as an effective date of November 28, 2006 is granted for the 70 percent evaluation for PTSD based on the onset of worsening symptoms, and that date is therefore the date on which the Veteran met the percentage requirements for TCIU, considering the doctrine of reasonable doubt, the Board finds that as of that date, the criteria for TDIU has been met.  See Gilbert, 1 Vet. App. at 56.  Accordingly, the exception provides an earlier effective date of November 28, 2006, for the grant of TDIU, but does not provide for earlier effective dates for the increased evaluations for the residuals of the shrapnel wound or PTSD.  


ORDER

An effective date prior of November 28, 2006, but no earlier, for the grant of a 70 percent evaluation for service-connected PTSD is granted.

An effective date prior to January 30, 2007 for the grant of a 10 percent evaluation for service-connected residuals of a shrapnel wound is denied.

An effective date of November 28, 2006, but no earlier, for the grant of TDIU is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


